Citation Nr: 9909435	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-31 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
spine disorder described as, arthritis, cervical spine with 
radicular pain, right shoulder, currently rated as 10 percent 
disabling. 

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

REMAND

The veteran had active service from April 1970 to February 
1974.  He also was on active duty from November 1990 to June 
1991, when activated with his National Guard unit in support 
of Desert Storm.  In addition, there are several periods of 
active duty for training (ACDUTRA), and inactive duty for 
training (INACDUTRA) with the National Guard and he was a 
guard member for many years.  The exact training dates do not 
need confirmation as he claims arise from the first period of 
service.  As noted below, however, there is a need to 
ascertain if medical records exist.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Montgomery, Alabama Regional Office (RO).  In November 
1974, a rating decision was promulgated that denied service 
connection for the left shoulder disorder.  It appears notice 
was sent.  The appellant has applied, in part, to reopen that 
issue.

The Board in September 1998 remanded the claims to the RO to 
schedule a hearing before a Member of the Board sitting in 
Montgomery, Alabama.  In November 1998, the undersigned 
Member, who was designated by the Chairman of the Board, 
conducted such a hearing. A transcript of the hearing 
testimony has been associated with the claims file.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998). This duty to 
assist involves obtaining relevant medical reports, opinions,  
and examinations where indicated by the facts and 
circumstances of the individual case. See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

With respect to the issues before the Board, initial review 
of the evidentiary record indicates that additional 
evidentiary development should be accomplished prior to final 
appellate determination, for the following reasons.
 
The veteran contends, in essence, that he is entitled to an 
increased rating for his cervical spine disorder described 
as, arthritis, cervical spine with radicular pain, right 
shoulder, currently rated as 10 percent disabling; as well as 
service connection for a lower back disorder; and a left 
shoulder disorder. Specifically, he maintains that his 
cervical spine disorder has increased in severity.  He also 
maintains that he injured his lower back and left shoulder in 
the same incident which caused his service connected cervical 
spine disorder, and should therefor be service connected.  

At the Travel Board Hearing at the RO, in November 1998, the 
veteran testified, in essence, that his lower back, cervical 
spine, and arms were injured while moving a pool table in 
Vietnam.  He could not describe any of his symptoms at that 
time, but remembered being treated with medications at the 
Danang Air Force Base. He noted that he didn't, "see any of 
my Vietnam records," in the claims folder.  He further 
testified to being treated at the VA, but, "I didn't see a 
lot of stuff that should be in," the claims folder.  He also 
indicated that his service-connected disorder was worse later 
in the day, and that he had some numbness down the right 
upper extremity into the hand.  Examinations have not 
evaluated for this pathology, nor is it clear that, if 
present, it is related to the service connected disorder.  An 
assessment of functional limitation is needed to comply with 
the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is claimed that the appellant has had medical treatment 
for which records are not on file.  In part it has been 
indicated that records of private medical treatment are 
unavailable as the physician's office burned.  It has been 
indicated, however, that he has received medical treatment at 
VA facilities over the years, and has been provided with a 
nerve stimulator by the VA.  Records of this treatment are 
not on file.

Also not of record, and potentially pertinent to this case 
are any medical records of his time in the National Guard 
and/or Reserve.  These records could show chronicity of 
symptoms over the years, or otherwise contain pertinent 
findings.  It is also possible that some the service medical 
records, from the first period of service, that the appellant 
claims are missing are located with those records.

Finally, consideration should be given, and an opinion set 
forth as to whether any left upper extremity pathology found 
is related to or aggravated by the service connected cervical 
spinal disorder.  Such opinion will allow for consideration 
under the provisions of Allen v. Brown, 7 Vet. App. 439 
(1995).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). In 
addition, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private, VA or 
military) which treated him for his 
cervical spine, lower back, or bilateral 
shoulder disorders, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each medical care provider 
specified by the veteran, including those 
mentioned above, to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claims.  All VA medical records 
should be requested.  The RO should also 
undertake to obtain all National 
Guard/Reserve medical records that can be 
obtained.  All pieces of correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims folder. To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2. The RO should afford the veteran an 
opportunity to submit additional evidence 
in support of his claim. While this case 
is in remand status, the veteran is free 
to submit additional evidence and 
argument on the questions at issue. 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  He should consider whether 
insurance physicals or other records of 
treatment over the years are available, 
and to provide information to be used in 
attempting to obtain the records.

3. The veteran should be scheduled for VA 
orthopedic and neurological examinations 
with respect to the issues under review.  
All indicated tests should be 
accomplished including 
electrodiagnostics, and all clinical 
findings should be reported in detail. 
The entire claims folders should be 
reviewed by the examiner(s), and a 
statement to that effect must be included 
in the examination report.

A. With respect to the issue of service 
connection for lower back and left 
shoulder disorders, the examiners are 
requested to examine the veteran, and 
render an opinion, with the degree of 
probability expressed, regarding;

(a) Whether currently manifested lower 
back and left shoulder orthopedic or 
neurologic pathology, if any, is causally 
or etiologically related to military 
service, pre- or post-service trauma, or 
some other cause or causes. (It is not 
necessary that the exact causes--other 
than apparent relationship to service 
connected cervical spine pathology be 
delineated.) 

(b) Whether, based on what is medically 
known about causes or possible causes of 
neurologic pathology, that any left upper 
extremity disorder was caused by the 
appellant's cervical spine disability as 
opposed to some other factor or factors. 

(c) Whether the service-connected 
cervical spine disorder aggravated or 
contributed to or accelerated any 
degenerative process, and/or neurologic 
disorder in his left upper extremity.  
The term "aggravated" used herein 
refers to post-service aggravation of a 
non- service-connected disability by a 
service- connected disability, to wit: an 
increase in severity of a non-service- 
connected disability (any additional 
impairment of earning capacity) 
attributable to and caused by an already 
service-connected condition. See Allen v. 
Brown, 7 Vet. App. 439 (1995). 

(d) If so, to what extent, stated in 
terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors, such as trauma, if any?

B. With respect to the issue of an 
increased rating for a cervical spine 
disorder, the examiners are requested to 
examine the veteran, and specify whether 
any painful motion of the cervical spine 
is clinically elicited, and if so, the 
nature, location and intensity of the 
pain should be described in detail; and 
whether it is due to the service- 
connected cervical spine and right upper 
extremity disability versus additional 
cervical spine disability or other 
disabilities. The examiners should note 
the ROM of the cervical spine, and set 
forth the figures of a "normal" range 
of motion. It should also be indicated 
whether the deep tendon reflexes are 
diminished, and if so, whether that 
appears due to the cervical spine 
pathology. Any objective indications of 
such functional limitation due to pain 
should be described. The examiners should 
elicit information as to precipitating 
and aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions, 
including from pain on motion, and the 
effect the service- connected disability 
has upon the appellant's daily 
activities. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). The degree of functional 
impairment or interference with 
employability, if any, by the service- 
connected cervical spine disability 
should be described in detail.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.

4. The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. Specific 
attention is directed to the examination 
reports. If the reports do not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action. 38 C.F.R. § 4.2 
(1998). "If the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes." Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5. The RO should then readjudicate the 
issues on the basis of all the evidence 
of record and with application of all 
appropriate legal theories, including the 
provisions of 38 C.F.R. §§ 4.40, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
as well as Allen v. Brown, 7 Vet. App. 
439(1995). In the event the benefits 
sought are not granted, the case should 
be returned to the Board for further 
appellate consideration, after compliance 
with appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case. It is requested 
that the supplemental statement of the 
case specifically set forth the reasons 
and bases for the decision. 
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
purpose of this REMAND is to further develop the record and 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case. 
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 9 -


